Order substituting attorney and fixing lien of outgoing attorney for services, modified by striking from the second ordering paragraph the words: “33 1/3% of any and all sums received or recovered by way of compromise, settlement, judgment or otherwise therein;” and by substituting in lieu thereof the following: “ 66 2/3% of the total sum allowed or fixed, pursuant to agreement or otherwise, as attorneys' fees;”. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.